Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-30.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 9, there is insufficient antecedent basis for the terminology “the removable component“.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-14, 16-25, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2019/0343266 to Parekh.
With regard to claims 1, 16-18, Parekth discloses the invention substantially as claimed including a backpack, bag, carrier with a massage panel (200, 300), comprising: a body (100) and a back panel (120) with at least one shoulder strap (320), wherein the back panel has an upper portion with a top part and a portion of the top edge of the top part is connected to the shoulder strap (see fig. 1), a bottom area of the top part is connected to the back panel of the body by at least one adjustable band (330) capable of attaching the backpack to a chair or a user, wherein the top part has at least one massager apparatus (310), wherein the top part is a substantially rigid material (PAR 0049), wherein the massager apparatus has at least one massage head 
With regard to claim 2, wherein the back panel (120) of the body has a lower portion (200) with at least one massage head (210) that is fixed on a lower part of the back panel of the body.
With regard to claim 3, wherein the top part is removably attached to the upper portion of the back panel of the body (300 is detachably connected to back panel, PAR 0051).
With regard to claim 4, wherein the lower part (200) is removably attached to the lower portion of the back panel (120) of the body (PAR 0064, discloses 200 is detachably coupled to back panel).
With regard to claim 5, wherein the lower part (200) is removably attached by a material selected from the group consisting of a zipper, buckle, magic band, hook and loop, button, snap and hook (PAR 0047).
With regard to claim 6, wherein the adjustable band (330) is fixed on the bottom portion of the top part and the lower part and have at least one detachable accessory, wherein the detachable accessory is selected from the group consisting of webbing, 
With regard to claim 7, wherein the massage head (210, 310) further comprises a protective cover to cover the massage head when the massage is not operating (PAR 0054 discloses a material cover over the massage heads).
With regard to claim 9, wherein the backpack further comprises a pocket.
With regard to claims 10, 24, further comprising a control circuit and a function control board for controlling the massage apparatus (fig. 6, PAR 0057).
With regard to claims 11, 25, wherein the backpack panel of the body has an opening (fig. 1 shows an opening).
With regard to claim 13, wherein the function control board can be a wired solid board, or a wireless connection controller (fig. 6, PAR 0057).
With regard to claims 14, 23, further comprising a pocket on a portion of the body storing a battery (PAR 0059).
With regard to claim 19, wherein the massage head on the removable panel is adjustable (PAR 0055, 0063, discloses adjustable massage apparatus).
With regard to claim 20, wherein the removable massage panel (200, 300) is removably attached by a material selected from the group consisting of a zipper, buckle, magic band, hook and loop, button, snap and hook (PAR 0054).
With regard to claims 21-22, wherein the removable massage panel is further comprising an ergonomics accessory; and wherein the ergonomic accessory is made of a material selected from a group consisting of Latex, memory cotton, molded supporting board with spring and material conforming to ergonomic modeling (PAR 0054 discloses “ergonomic” foam).
Allowable Subject Matter
Claims 8, 12, 15, 26-30, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

11/30/2021